Citation Nr: 0123918	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  99-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for gastric leiomyoma (with 
dumping syndrome), to include as secondary to herbicide 
exposure.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1968 and a subsequent period of service with the United 
States Army Reserves from April 1967 to May 1992.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November and December 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio, which denied the benefit sought on 
appeal.

In November 2000, the BVA remanded the case to the RO for 
further development to include a nexus examination.  The 
requested development having been completed, the case now is 
before the Board for additional appellate review. 

In June 2001, the veteran submitted additional information.  
The Board notes that the additional medical evidence 
submitted by the veteran was generated within the 90-day 
period following re-certification of the appeal to the BVA 
and accompanied by a waiver of his right to have the RO 
consider it.  Thus, the case need not be remanded for 
consideration by the RO and a supplemental statement of the 
case.  38 C.F.R. § 20.1304(c) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran had active military service in Vietnam during 
the Vietnam Era.

3.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

4.  The medical evidence does not establish that the 
veteran's gastric leiomyoma (with dumping syndrome) is 
related to herbicide exposure in Vietnam, or due to some 
other incident of the veteran's active military service.



CONCLUSION OF LAW

Gastric leiomyoma (with dumping syndrome) was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307. 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) became effective.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  Besides essentially eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, 
this liberalizing legislation also modified the circumstances 
under which VA's duty to assist a claimant applies and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the Board noted in its 
November 2000 Remand the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  38 U.S.C.A. § 5107 (West Supp. 2001).  The 
VCAA also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for service 
connection for gastric leiomyoma (with dumping syndrome), to 
include herbicide exposure, have been properly developed as 
service and Reserve medical records, recent non-VA treatment 
records and VA examination reports have been associated with 
the file.  The Board notes that the veteran was afforded VA 
examinations in September 1998 and December 2000, the latter 
in response to a November 2000 BVA Remand, which failed to 
suggest a nexus between the veteran's gastric leiomyoma (with 
dumping syndrome) and any remote incident of service.  Under 
these circumstances, the Board finds that the VCAA does not 
mandate another examination.  In a May 1999 statement of the 
case and subsequent supplemental statements case, the RO 
advised the veteran of what must be demonstrated to establish 
service connection, including on a presumptive basis.  The 
Board finds that the RO has obtained or made reasonable 
efforts to obtain, all treatment records, which might be 
relevant to the veteran's claim.  Thus, no further assistance 
to the veteran is required in order to comply with the duty 
to assist as mandated by the recently enacted VCAA.  
38 U.S.C.A. § 5301A (West Supp. 2001). 

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection, including on a 
presumptive basis, in the May 1999 statement of the case.  
The RO notified the veteran that there must be evidence of a 
current disability, evidence of a disease or injury due to 
service, and evidence of a link between the disability and 
service.  Moreover, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant a remand, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Applicable law provides service connection will be granted if 
it is shown that the veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  That an injury incurred in 
service alone is not enough, there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a comparable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts as shown by the evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail on a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in the service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

As to the veteran's specific contentions that he was exposed 
to herbicides, which resulted in his claimed disorder, the 
Board observes that for claims involving exposure to an 
herbicide, the law provides that veterans who served on 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning January 9, 1962 and 
ending on May 7, 1975 (known as the Vietnam Era) and who have 
a disease specified by such, shall be presumed to have been 
exposed to an herbicide agent during such service, unless 
there is affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.309(e).  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease, non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda 
(PCT); prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed in 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, PCT, and acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

If the veteran has not been medically diagnosed as having a 
disease listed in the regulation, the claimant must provide 
evidence establishing exposure to an herbicide agent in order 
to satisfy the second element of Caluza (evidence of 
incurrence or aggravation of a disease or injury in service).  
McCartt v. West, 12 Vet. App. 167, 169 (1999).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 64 Fed. Reg. 59232-43 (November 
2, 1999), 61 Fed. Reg. 41442-49 (August 8, 1996) and 59 Fed. 
Reg. 341-46 (January 4, 1994).

The Board notes that there is adequate medical evidence of 
record supporting recent findings of gastric leiomyoma with 
post-surgical dumping syndrome and other gastric disorders.  
Moreover, the evidence indicates that the veteran served in 
the Republic of Vietnam during the Vietnam Era.  As such, the 
focus of this appeal will be on the relationship, if any, 
between the veteran's gastric leiomyoma (with dumping 
syndrome) and an incident of his active military service, 
including exposure to an herbicide agent.

The veteran's claim that his gastric leiomyoma (with dumping 
syndrome) is secondary to exposure to herbicides must be 
denied.  Initially, the Board notes that although the veteran 
has been diagnosed with various gastric disorders, none are 
among the types of conditions for which a causal relationship 
to herbicide exposure has been established.  Therefore, 
although the veteran served in the Republic of Vietnam during 
the Vietnam Era, see 38 C.F.R. § 3.2(f), there is no 
competent medical evidence of record that he has been 
diagnosed with one of the disorders listed under 38 U.S.C.A. 
§ 1116(a)(3) or 38 C.F.R. § 3.309(e), and, as such, he is not 
entitled to presumptive service connection for the claimed 
disorder based on herbicide exposure.  See McCartt, 12 Vet. 
App. at 168.  

The Board has considered the veteran's assertions that he 
suffers from a gastric disorder related to herbicide 
exposure.  However, being a layman, he is not competent to 
give an opinion regarding medical causation or diagnosis, and 
his statements on such matters do not establish service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, as a matter of law, the veteran cannot 
receive the benefit of a rebuttable presumption that he has 
gastric leiomyoma (with dumping syndrome) that was caused by 
exposure to herbicides.  To the extent the law is dispositive 
of an issue on appeal, the claim lacks legal merit.  Sabonis 
v. Brown, 6 Vet. App. 427, 430 (1994). 

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act 
of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), do not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom Ramey v. Gober 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  Thus, the veteran could 
establish service connection directly.

Second, there is no medical evidence establishing that the 
veteran had a chronic gastric disorder during service or that 
any current gastric disorder is related to service.  Absent a 
nexus, entitlement to service connection cannot be 
established under Combee, 34 F.3d at 1939. 

In this case, the veteran's service medical records are 
negative for treatment of or complaints of gastric leiomyoma 
(or dumping syndrome).  Separation and periodic examinations 
conducted for Reserve Officer Training Corps (ROTC), the Army 
and the Reserves from January 1964 to September 1991 reflect 
that the veteran's abdomen, viscera and genitourinary (G-U) 
system were clinically evaluated as normal.

Post-service treatment records consist of September 1998 and 
December 2000 VA examination reports and private treatment 
records dated August 1993 to November 2000 from S. R. S., 
D.O., K. M. R., D.O., S. G., D.O., and Grandview/Southview 
Hospital.  These records confirm that the veteran has 
undergone repeated esophagogastroduodenoscopy (EGD), biopsy 
and colonoscopy and has been diagnosed with esophageal 
stricture, hiatal hernia, Barrett's esophagus, esophageal 
ulcer, erosive gastritis, duodenal ulcer with duodenitis, 
diverticulosis of the colon, infectious colitis, rectal 
polyps, hemorrhoids, benign gastric spindle cell leiomyoma 
with associated post-surgical dumping syndrome, and 
gastroesophageal obstruction secondary to probable leiomyoma 
and gastroesophageal reflux disease.  Post-service private 
treatment records do not contain a medical opinion addressing 
the etiology of the veteran's gastric leiomyoma.  Moreover, a 
June 2001 general statement about benign and malignant smooth 
muscle tumors of the stomach from pathologist, O. H. K., Jr., 
DDS, Ph.D., quoting from a recognized pathology text, only 
indicates that " . . . the number of mitoses is usually 
greater in leiomyosarcomas than leiomyomas.  In some cases, 
the true nature of the tumor becomes apparent only after 
long-term follow-up."  

At the September 1998 VA examination, the veteran reported a 
family history of hiatal hernia and a recent history of 
significant gastrointestinal treatment.  A 1993 EGD revealed 
ulcers at the base of his stomach and in his esophagus and a 
hiatal hernia and a 1997 EGD showed a tumor at the junction 
of the esophagus and the stomach, which was surgically 
removed in January 1998 and found to be a benign leiomyoma.  
A 1998 EGD showed several ulcers in the distal esophagus and 
a flexible sigmoidoscopy and biopsy revealed several benign 
polyps.  On examination, there was a well healed, non-tender 
incision scar on the veteran's abdomen with no drainage or 
increased erythema noted.  The abdomen was non-tender with no 
palpable masses.  Bowel sounds were normal.  The diagnoses 
included peptic ulcer disease; recently diagnosed esophageal 
ulcers; Barrett's esophagus; gastric leiomyoma, status post 
partial gastrectomy, partial esophagectomy, with post-
surgical dumping syndrome; and benign colonic polyps.

At a December 2000 VA examination, the veteran reported 
having had a recent hernia repair and experiencing dumping 
syndrome and some nausea but no emesis, melena or vomiting 
since his January 1998 gastroesophagealectomy removal of a 
gastric leiomyoma.  On examination, abdominal examination was 
relatively benign with a midline scar above the umbilicus 
that was clean without erythema, drainage or tenderness.  
There was ongoing tenderness at the incision site of his 
November 2000 hernia repair but no obvious defects were 
noted.  The diagnosis was status-post leiomyoma resection of 
the gastroesophageal junction and an internal hernia repair.  
There was no evidence of recurrence of the leiomyoma.  The 
examiner opined that the veteran's exposure to defoliants in 
Vietnam was not the cause of his leiomyoma because: (1) most 
defoliant-related tumors are soft-tissue sarcomas, not 
leiomyomas, and (2) the veteran's tumor, leiomyoma, is often 
found at autopsy in asymptomatic people without any chemical 
exposures.

A January 2001 VA computed tomography (CT) scan noted the 
presence of a sliding hiatal hernia and multiple clips in the 
left upper quadrant related to prior surgery at the 
gastroesophageal junction.  The remainder of the alimentary 
tract was notable for a few diverticula in the sigmoid colon.  
The liver, gallbladder, spleen, adrenal glands, and pancreas 
were within normal limits.  Simple cysts were noted in the 
right kidney and the left kidney was normal.  There were no 
ascites, lymphadenopathy or mass. 

The Board finds that the veteran has not established service 
connection for a gastric leiomyoma on a direct basis.  The 
veteran was not treated for gastric leiomyoma or another 
gastric disorder during service and while he certainly was 
diagnosed with gastric leiomyoma, there is no post-service 
medical evidence of record establishing that the veteran had 
a chronic gastric disorder during service, or that any 
current gastric disorder is related to service.  It is 
pertinent to note that the veteran's original claim for 
service connection for gastric leiomyoma with dumping 
syndrome was not filed until July 1998, nearly 30 years 
following separation, and that he was not diagnosed with 
gastric leiomyoma until 1998.  See, e.g., Maxson v. Gober, 
230 F.3d. 1330 (Fed. Cir. 2000) (stating that the long period 
after service containing a lack of complaints or treatment 
could be viewed in the context of all the evidence as 
demonstrating that no disability was aggravated in service).

In reaching this decision, the Board has considered the 
medical treatise evidence regarding the nature and etiology 
of gastrointestinal disease, including 
leiomyoma/leiomyosarcoma, submitted by the veteran.  Although 
they generally may support the veteran's claim, the Board 
does not assign this type of evidence much weight, as it does 
not establish a relationship between the veteran's gastric 
leiomyoma and his period of service with any degree of 
certainty.  Further, this treatise evidence does not address 
the facts that are specific to the veteran's case, as was 
done by the December 2000 VA examiner.  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  In this case, the 
record does not contain an opinion of a medical professional 
linking or suggesting a link between the veteran's gastric 
leiomyoma and his period of service.  The only medical 
opinion submitted by the veteran in combination with these 
excerpts, the June 2001 pathologist's statement, is itself 
basically an excerpt of a treatise and does not discuss the 
veteran's specific disorder.  Thus, the Board concludes that 
these excerpts are insufficient to establish the required 
medical nexus opinion. 

The only remaining evidence in support of the veteran's claim 
is his own opinion contending that his gastric leiomyoma is 
the result of his period of active service.  However, as 
noted above, being a layman, he is not competent to give an 
opinion regarding a medical diagnosis for his gastric 
disorders (Espiritu, supra.).  In the Board's judgment, the 
service medical records and post-service medical records 
simply do not show the necessary chronicity or continuity of 
symptoms to establish the required nexus to service.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997) (noting that 
"in a merits context the lack of evidence of treatment may 
bear on a credibility of the evidence of continuity.")  This 
is particularly clear in light of the December 2000 VA 
examiner's opinion, indicating that the veteran's gastric 
leiomyoma was not related to herbicide exposure during 
military service.

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
gastric leiomyoma with dumping syndrome.  In summary, the 
medical evidence does demonstrate that the veteran has been 
diagnosed with gastric leiomyoma, which has not been 
recognized by the VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  Additionally, there is no 
medical opinion suggesting that his gastric leiomyoma is 
related to herbicide exposure in Vietnam or due to some other 
incident of the veteran's active military service.  There do 
not appear to be any outstanding treatment records pertinent 
to this appeal, and the veteran has been put on notice as to 
the evidence needed to establish his claim.  The veteran 
offers only treatise or lay opinion as to nexus to service, 
which is insufficient for establishing a service connection 
claim, and, thus, the appeal must be denied.


ORDER

Service connection for gastric leiomyoma (with dumping 
syndrome), to include as secondary to herbicide exposure, is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

